Title: From Thomas Jefferson to Mary Barclay, 3 November 1787
From: Jefferson, Thomas
To: Barclay, Mary



Dear Madam
Paris Nov. 3. 1787.

An intention which I have had for three weeks past to come and dine with Madame Bellanger at St. Germain’s, and at the same time do myself the pleasure of seeing you, has prevented my writing to you. But the weather has hitherto obstinately defeated my purpose. I shall delay no longer therefore to beg of you to draw on me for the balance I mentioned to you whenever you have occasion. Your draught shall always be honoured on sight. Besides this I wish you to be assured that in every case of disappointment in receiving remittances, or other circumstance whatever, it will give me real pleasure to accomodate you with any sums you may have occasion for, and to render you every other service in my power. I beg of you therefore, Madam, to make use of me freely on every occasion which may arise, to count with confidence on every aid I can render you, and to assure yourself it will give me pleasure to have opportunities of being useful to you. I have the honour to be with very sincere esteem & respect, Dear Madam Your most obedient & most humble servt,

Th: Jefferson

